In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Kangs County (Belen, J.), entered April 24, 2002, which, upon a jury verdict, is in favor of the defendant New York City Housing Authority and against them on the issue of liability.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contentions, the court’s charge to the jury, taken as a whole (see Price v New York City Hous. Auth., 92 NY2d 553 [1998]), properly instructed the jury on the applicable legal standards (see Novikova v Greenbriar Owners Corp., 258 AD2d 149 [1999]; Burgos v Aqueduct Realty Corp., 92 NY2d 544 [1998]).
Furthermore, the verdict was not against the weight of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]). Ritter, J.P., Florio, S. Miller and Luciano, JJ., concur.